      Case 3:20-cv-00021 Document 139 Filed on 03/31/21 in TXSD Page 1 of 2
                                                                           United States District Court
                                                                             Southern District of Texas

                                                                                ENTERED
                                                                               March 31, 2021
                         UNITED STATES DISTRICT COURT
                                                                             Nathan Ochsner, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                              GALVESTON DIVISION

CHARLES HARMON, et al,                     §
                                           §
           Plaintiffs,                     §
VS.                                        § CIVIL ACTION NO. 3:20-CV-21
                                           §
SHELL OIL COMPANY, et al,                  §
                                           §
           Defendants.                     §

                                        ORDER

       Before the court is Shell’s motion to dismiss under Federal Rules of Civil

Procedure 12(b)(1) and 12(b)(6).1 After considering the parties’ arguments, the

pleadings, supplemental authorities, and the applicable law, the court denies the

motion in part and grants it in part.

       The motion is denied as to Counts I, II, III, and VIII. The motion is granted,

pursuant to Rule 12(b)(6), as to Counts V, VI, and IX. As the court explains in its

memorandum opinion and order granting the Fidelity defendants’ motion to dismiss

(Dkt. 138), participant data are not “plan assets” under ERISA.

       Signed on Galveston Island on this the 31st day of March, 2021.



       Dkt. 92. “Shell” refers collectively to Shell Oil Company, the Plan Trustees, and
       1

current and former Shell employees Cynthia A.P. Deere, Scott G. Ballard, Paul
Goodfellow, Rhoman J. Hardy, Eileen M. Perillo, Christopher B. Rice, Susan M. Ward,
and Glenn T. Wright.
1/2
      Case 3:20-cv-00021 Document 139 Filed on 03/31/21 in TXSD Page 2 of 2




                                     ____________________________________
                                         JEFFREY VINCENT BROWN
                                        UNITED STATES DISTRICT
                                                 JUDGE




2/2
